Dear Ms. Norris:
This office is in receipt of your request for an Opinion from the Attorney General concerning the ability of an ex officio notary public (designated by a Sheriff) to notarize property tax deeds which convey title to new owners once sales and redemptions of immovable property occur.1 The Attorney General's response to this concern is presented as follows.
After a review of the relevant statutes, LA.REV.STAT. §§ 47:2180 — 47:2183.1, it is the opinion of this Department that an ex officio notary public (designated by a Sheriff) can notarize property tax deeds which convey title to a new owner(s) once sales and redemptions of the immovable property occur so long as in doing so he complies with LA.REV.STAT. § 33:1464. This Opinion can be generally read in combination with our Op. Att'y Gen. 06-0301. *Page 2 
I trust this opinion answers your questions. If we may be of further assistance, please do not hesitate to contact the undersigned.
  Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:__________________ DAVID A. YOUNG Assistant Attorney General
  CCF, JR:DAY:jv
1 See LA.REV.STAT. §§ 47:2180-47:2183.1.